PERRY, District Judge.
This Court has carefully examined and considered the pleadings, the evidence, the arguments and the briefs of counsel. It is the view of this Court that it cannot again inquire into the decedent’s liability for the taxes.
As to the Government’s contention that the lien has now attached to the proceeds of the insurance policies to the extent of their cash surrender value as of the date of the taxpayer’s death, this Court, with due respect to eminent authority to the contrary, does not agree with the theory. If, upon the death of the assured, the cash surrender value of the insurance policy merges into the proceeds, it appears to this Court that the property interest which supported the Government’s tax lien prior to death has now disappeared. In this case, the decedent up to his death failed to exercise in any manner whatsoever his contractual right under the insurance contract to the cash surrender value; he performed no conditions precedent to the proper exercise of that right as required by the contract. This right died with the decedent and thereafter proceeds of the insurance policy became payable under the contract to the designated beneficiaries without being subject to the Government tax lien.
The defendants will present appropriate findings of fact and conclusions of law and an appropriate judgment order in open court on June 6, 1956 at 10:00 A. M.